Citation Nr: 1012838	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  04-28 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine with L5 radiculopathy on the 
left, to include as secondary to service-connected muscle 
strain of the low back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel





INTRODUCTION

The Veteran had active duty service in the Air National 
Guard from August 1968 to March 1987 with subsequent active 
duty for training in September 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for degenerative 
joint disease of the lumbar spine, with L5 radiculopathy on 
the left.  The Veteran was scheduled for a January 2007 
Board video conference hearing but did not appear or 
indicate any desire to reschedule.

The Board remanded this case for additional development in 
April 2007.  The directives of the Board remand were 
substantially complied with: specifically, the Board remand 
directed the RO to obtain an opinion on whether the 
Veteran's service-connected lumbar strain disability 
aggravated her degenerative joint disease of the lumbar 
spine.  Such an opinion was provided in August 2009.

The Board also remanded the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
in April 2007.  The Veteran, however, submitted a written 
statement in December 2009 that she wished to withdraw this 
claim.  A Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202.  As there remain no allegations of errors of fact 
or law for appellate consideration with regard to the issue 
of a TDIU, the Board does not have jurisdiction and the 
issue is dismissed.
 
After the case was recertified to the Board, the Veteran 
submitted additional evidence that had not been considered 
by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the Veteran waived RO consideration 
of the evidence.



The issue of entitlement to an increased rating for the 
lumbar strain disability has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The preponderance of the evidence shows that there is no 
relationship between the Veteran's degenerative joint 
disease of the lumbar spine with radiculopathy of the left 
lower extremity and his service, or his service-connected 
muscle strain of the low back.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint 
disease of the lumbar spine with L5 radiculopathy on the 
left, to include as secondary to the service-connected 
muscle strain of the low back, are not met. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.6, 3.159, 3.102, 3.303, 3.310 (2009); 38 C.F.R. 
§ 3.310(a) (effective prior to October 10, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability. Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant with notice regarding the 
direct service connection claim in May 2007, subsequent to 
the initial adjudication.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  
The claim was subsequently readjudicated in a November 2009 
supplemental statement of the case, following the provision 
of notice. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006) identifying the five elements of a service connection 
claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a direct 
service connection claim and the relative duties of VA and 
the claimant to obtain evidence.  The letter did not, 
however, alert the Veteran of the specific requirements for 
substantiating a service connection claim secondary to a 
service-connected disability.  This error is harmless, 
however, as the Veteran has pursued her claim for many years 
and should be aware of why she has not been able to show 
that her lumbar spine degenerative joint disease is not 
related to her service-connected lumbar strain disability.  
Moreover, the Veteran has not notified VA of what additional 
evidence proper notice would have led her to obtain or seek 
and has not explained how the notice errors could have made 
any difference.  See Shinseki v. Sanders, 129 U.S. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology the lumbar spine degenerative joint disease.  The 
most recent VA examination in August 2009 noted that the 
lumbar spine degenerative joint disease was not aggravated 
by the lumbar spine strain because the latter was diagnosed 
in 1986.  The examiner also based the opinion on review of 
the medical history and examinations and medical knowledge.  
This examination, along with the other evidence of record, 
is deemed sufficient to decide this claim.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran contends that her degenerative joint disease of 
the lumbar spine is part of her service-connected lumbar 
strain disability.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is 
not shown in service, service connection may yet be 
established by showing continuity of symptomatology between 
the currently claimed disability and a condition noted in 
service.  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service. 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in line of duty. 38 U.S.C.A. § 101(21)(24); 38 
C.F.R. § 3.6(a).  Active military, naval, or air service 
also includes any period of inactive duty training 
(INACDUTRA) duty in which the individual concerned was 
disabled from injury incurred in the line of duty. Id.  
Accordingly, service connection may be granted for 
disability resulting from disease or injury incurred in, or 
aggravated, while performing ACDUTRA or from injury incurred 
or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 
101(24), 106, 1131.  ACDUTRA includes full time duty 
performed by members of the National Guard of any state or 
the reservists. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty 
other than full time duty performed by a member of the 
Reserves or the National Guard of any state. 38 C.F.R. § 
3.6(d).

Certain chronic diseases, including arthritis, shall be 
granted service connection although not otherwise 
established as incurred in or aggravated by service if 
manifested to a compensable degree within one year after 
service in a period of war or following peacetime service on 
or after January 1, 1947, provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  See 
38 C.F.R. §§ 3.307, 3.309(a).  However, presumptive periods 
do not apply to active duty training or inactive duty 
training, unless the claimant has previously established 
Veteran status for the subject period of duty (i.e. by 
showing that he or she received a qualifying injury or 
disease during that period). Biggins v. Derwinski, 1 Vet. 
App. 474 (1991).

In addition, service connection can be granted on a 
secondary basis.  Except as provided in 38 C.F.R. 
§ 3.300(c), disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a). 

38 C.F.R. § 3.310, the regulation concerning secondary 
service connection, was amended effective October 10, 2006.  
See 71 FR 52744-47, (Sept. 7, 2006).  The intent was to 
conform to the regulation to Allen v. Brown, a U.S. Court of 
Appeals for Veterans Claims decision that clarified the 
circumstances under which a Veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice- connected disease or injury.  See 38 C.F.R. § 
3.310 (2009).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records show the Veteran had a lifting 
injury in January 1987 and was given emergency care.  The 
Veteran reportedly was lifting a mop bucket and heard a 
popping sound.  The radiologic report showed no fracture, 
dislocation, spondylosis, or spondylolisthesis.  The 
diagnoses given were thoracic muscle strain and lumbar 
strain.  She was discharged from active duty service in 
March 1987.  After discharge from active duty service, an 
August 1987 service record notes a finding of chronic lumbar 
spine strain.  A January 1988 VA examination report shows an 
impression of muscle strain of the low back.  The RO granted 
service connection for muscle strain of the low back in 
March 1988.

Later, during a period of active duty service in the 
reserves, the Veteran was in a motor vehicle accident in 
September 1990 and injured her back again.  She was put on 
light duty for approximately two weeks.

After service, a May 1991 private treatment record shows the 
Veteran had a magnetic resonance imaging (MRI) report that 
showed significant T2 change of the L5-S1 level with a 
diffused bulge of the disc at that level.  There was also 
mild L4-5 and L3-4 bulging.  The examiner found that all of 
the Veteran's symptoms started from her date of injury in 
September 1990 and might be an exacerbation of a pre-
existing injury in 1987.  The diagnosis was rule out 
intervertebral disc disease L3-S1. 

VA examination reports dated in September 1991 and April 
1993 note continued findings of lumbar strain.  The Veteran 
had another motor vehicle accident in April 1994 causing an 
exacerbation of back pain.  The assessment was mechanical 
low back pain.

X-ray examinations of the lumbar spine on VA examination 
reports dated in May 2001 and May 2002 were negative.  A 
June 2002 VA MRI report shows minimal central protrusion of 
disc material at L4-5 and L5-S1 without narrowing or 
stenosis of the canal.

The first finding of degenerative joint disease of the 
lumbar spine was in March 2003.  A VA examination report 
shows that an electromyographic (EMG)/ nerve conduction 
study was abnormal suggesting left L5 radiculopathy.  The 
diagnosis was degenerative joint disease of the lumbar spine 
with L5 radiculopathy on the left.

In May 2003, the Veteran underwent a VA examination report 
to determine the etiology of her degenerative joint disease 
of the lumbar spine.  The examiner noted that the Veteran 
had a lifting injury in service and had been treated for 
many months thereafter for discomfort in the lumbar area.  
She also had worked on and off at the post office as a 
custodian.  Eight years after her injury in 1994, her x-rays 
of the lumbar spine were still normal.  An MRI in June 2002, 
16 years after her injury, showed some changes compatible 
with aging.  There was no stenosis or evidence of any nerve 
impairment.  The examiner noted that an EMG performed in 
March 2003 was mistakenly described as showing radiculopathy 
and that careful reading of the EMG report showed that 
tracts in the left lower extremity were absolutely normal.  
There was some insertional activity noted and it was 
suggestive of radiculopathy but there was nothing in her 
history or physical examinations to suggest that 
radiculopathy existed.  The examiner noted that there was no 
atrophy or changes noted in any of her previous examinations 
of her lumbar spine and that if she was developing 
radiculopathy that it was occurring with aging.  At no time 
had she ever had a clinical manifestation of radiculopathy.  
The EMG findings showed a minimal change in the area of the 
paraspinal muscles that could very well represent an 
artifact; therefore, the examiner discounted the so-called 
radiculopathy.

After physically examining the Veteran's lumbar spine and 
recording the findings, the examiner found that if 
radiculopathy was secondary to a spinal injury something 
would have shown prior to 16 years later.  The absence of 
any objective findings on physical examination, on multiple 
x-rays, and on MRI's of the lumbar spine made the examiner 
feel that she had suffered no more than a lumbar strain.  
The fact that it was 16 years later when there was a 
questionable change in an EMG made the examiner dispute the 
so-called radiculopathy.  The diagnosis was history of back 
strain with normal physical findings and beginning of early 
degenerative changes compatible with aging.  

A June 2005 VA examination report shows that the history of 
traumas to the spine included a lifting injury in 1987 with 
strain, a motor vehicle accident with strain in 
approximately 1995, and a lifting injury at work at the post 
office in approximately 1999.  She had been out on 
disability from the post office for lumbar spine and left 
shoulder disabilities since 2003.  The examiner noted the 
MRI and EMG findings in 2003 and noted that the lumbar 
strain was not enough to show objective changes (x-ray) even 
many years later.  The diagnosis was early degenerative disc 
disease due to workers' compensation injury.

An August 2009 VA examination report shows that on x-ray 
examination, the disk space heights in the lumbar spine were 
well-maintained.  There was no fracture seen on the study 
and no significant degenerative changes were noted.  The 
impression was of a normal study.  An August 2009 addendum 
noted that the Veteran's degenerative disease of the lumbar 
spine was not aggravated by the Veteran's service-connected 
lumbar strain.  The rationale for the opinion was that the 
Veteran's service-connected lumbar strain occurred in 1986 
and the Veteran worked in the post office for 20 plus years, 
taking time off due to various pains developing in the lower 
back.  X-rays of the Veteran's lumbar spine continued to be 
negative except for aging.  The examiner further noted that 
the numerous strains and sprains while working in the post 
office could account for the Veteran's current condition.  
Additional rationale noted was medical history, medical 
records, and medical knowledge.  In making this opinion the 
examiner specifically noted review of the Veteran's service 
treatment and VA medical records.

The medical evidence shows that the Veteran's degenerative 
joint disease with radiculopathy into the left lower 
extremity is not related to the Veteran's in-service lifting 
injury or the in-service motor vehicle accident in 1990.  
The Veteran was consistently diagnosed with a lumbar strain 
disability after the injury in service and was service-
connected for this disability in 1988.  The first finding of 
early degenerative changes was not noted until 2003, which 
was 16 years after the lifting injury in service in 1987 and 
13 years after the motor vehicle accident during active duty 
reserve service in 1990.  There is no direct evidence of a 
relationship between the degenerative joint disease with 
radiculopathy into the lower left extremity and service, as 
there is no treatment for this disability until many years 
after service and VA examiners have related the Veteran's 
degenerative changes with radiculopathy to the normal aging 
process and/or her work-related injury at the post office.

Additionally, the medical evidence shows that there is no 
relationship between the Veteran's degenerative joint 
disease of the lumbar spine with radiculopathy and her 
service-connected lumbar strain disability.  In addition to 
the medical evidence showing that the Veteran's degenerative 
joint disease was due to the normal aging process and/or 
work related injury, an August 2009 VA examiner found that 
the degenerative disease of the lumbar spine was not 
aggravated by the service-connected lumbar strain noting 
that the lumbar strain was diagnosed in 1986 and that the 
Veteran also had multiple strains and sprains while working 
in the post office, which could account for her current 
condition.  There is no medical evidence of record to 
support that the Veteran's degenerative joint disease with 
radiculopathy was aggravated by the service-connected lumbar 
strain disability.  Six years after the first findings of 
degenerative changes, the disk space heights in the lumbar 
spine were reportedly well-maintained in August 2009 and no 
significant degenerative changes were noted.

The Veteran genuinely believes that her degenerative joint 
disease with radiculopathy is related to her lumbar strain 
disability.  Her factual recitation as to the back 
symptomatology she has experienced is accepted as true.  
However, as a lay person, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of a degenerative joint 
disease diagnosis with radiculopathy and her views are of no 
probative value.  And, even if her opinion was entitled to 
be accorded some probative value, it is far outweighed by 
the opinions provided by the medical professionals who found 
that the Veteran's degenerative joint disease with 
radiculopathy was not related to service or the service-
connected lumbar strain disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for degenerative joint disease of the 
lumbar spine, to include as secondary to service-connected 
muscle strain of the low back; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine with L5 radiculopathy on the 
left, to include as secondary to service-connected muscle 
strain of the low back is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


